 D
ECISIONS OF THE NATI
ONAL LABOR RELATIONS
 
BOARD
 
 
358 NLRB No. 21
 
130
 
LA 
Film School
, LLC 
and its
 
b
ranch
,
 
LA 
Recording 
School
, LLC
 
and
 
California Federation 
o
f 
Teachers
 
and
 
Brandii Grace
.  
Cases 31

CA

0
29627
, 
31

CA

0
296
42,
 
31

CA

0
29719
, 
31

CA

0
29773
, 
31

CA

0
29775
, and 31

CA

0
29776
 
March
 
26, 
2012
 
DECISION AND ORDER
 
B
Y 
C
HAIR
MAN
 
P
EARCE
 
AND 
M
EMBERS 
H
AYES
 
 
AND
 
G
RIFFIN
 
On April 6, 2011, Administrative Law Judge Robert A. 
Ringler issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The Acting Ge
n-
eral Counsel filed exceptions and an answering 
brief, and 
the Respondent filed a reply brief and an answering brief 
to the Acting General Counsel

s exceptions.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decisio
n and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclusions
2
 
                                        
                  
 
1
 


s-

r-
ance of al
l the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 
We agree with the judge that the termination of Charging Party 
Brandii Grace was unlawful under 
Wright Line
, 251 NLRB 1083 
(1980)
, enfd. 
662 F.2d 899 (1st Cir. 1981)
, cert. denied 
455 U.S. 989 
(1982)

Wright Line
 
standard, 
however, there is no requirement that the Acting General Counsel 

 
union 
animus caused the adverse action or that there was a nexus between the 
two.  See, e.g., 
Mesker Door
, 357 NLRB 
591, 592
 
and fn. 5 (2011). 
 
In finding that Grace did not engage in postdischarge misconduct 
that would bar her reinstatement, we rely only
 

that the Respondent failed to prove that she deleted the hard drive part
i-
tion from her school
-
provided laptop.  We do not reach the issue of 

r-

Hawaii Tribu
ne
-
Herald
, 356 NLRB 
661
 
(2011).  In finding 


meeting.
 
In finding that the Respondent violated Sec. 8(a)(1) by expelling 
nonemployee union representative
,
 
Peter Nguyen
,
 
from its premises, 

Hawaii Tribune
-
Herald
, the 
Respondent failed to follow its own security policy.  Id. 
at
 
slip op. 1, 6

7, 16

17.
 
In adopting the judge's finding th
at, pursuant to the test set forth in  
Passavant Memorial Area Hospital
, 237 NLRB 138 (1978), Supervisor 
Bobby Milly did not effectively repudiate his order not to attend union 
meetings, Chairman Pearce and Member Griffin do not rely on the 

 

m-
ber Hayes does not necessarily endorse all elements of the 
Passavant
 
test, but he agrees that the Respondent did not effectively repudiate 

 
and to adopt the recommended Order as modified and set 
forth in full below.
3
 
ORDER
 
The National Labor Relations Board orders t
hat the 
Respondent, LA Film School and its branch, LA Recor
d-
ing School, LLC, Los Angeles, California, its officers, 
agents, successors, and assigns, shall
 
1.
 
Cease and desist from
 
(
a)
 
Threatening employees with unspecified retaliation 
if they engage in uni
on or other protected concerted a
c-
tivities
.
 
(
b)
 
Promising employees benefits in order to discou
r-
age their support of the Union
.
 
(
c)
 
Instructing employees not to attend meetings where 
others were discussing terms and conditions of emplo
y-
ment and the Union
.
 
(
d)
 
Creating an impression that their employees

 
union 
activities are under surveillance
.
 
 
(
e)
 
Disparately and discriminatorily enforcing its sec
u-
rity policy by evicting union representatives and requi
r-
ing management

s approval for their visit
.
 
(
f)
 
Promulg
ating, maintaining, or enforcing a new s
e-
curity policy in order to discourage union activities
.
   
 
(
g)
 
Helping employees withdraw their union authoriz
a-
tion cards
.
 
(
h)
 
Terminating or suspending any employee for e
n-
gaging in union activities
.
 
(
i)
 
In any like 
or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.
 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(
a)
 
Rescind its 

Visitor
 
Policy

 
stated in a March 11, 
2010 interoffice memorandum and notify employees in 
writing that the policy is no longer in force.
 
(
b)
 
Within 14 days from the date of this Order, offer 
Brandii Grace full reinstatement to her former job or, if 
that job no lo
nger exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoyed.
 
                                        
                  
 
3
 
The Acting General Counsel has excepted
 

m-
mended Order insofar as the Order fails to require the Respondent to 
rescind its new security policy or to remove from its files any reference 
to Grace's suspension.  We find merit in these exceptions and have 
modified the
 
recommended 
Order accordingly.  The judge also provi
d-
ed for distribution of the notice by email; we have modified his reco
m-

electronic notice
-
posting.  Finally, the judge included a narrow cease
-
and
-
desist
 
provision in his recommended Order, but the notice attached 
to his decision inadvertently includes a broad cease
-
and
-
desist prov
i-
sion.  We have substituted a new notice to conform to the
 
recommen
d-
ed
 
Order as modified and to substitute a narrow cease
-
and
-
d
esist prov
i-
sion.  
 
 LA FILM SCHOOL
,
 
LLC
 
131
 
(
c)
 
Make Grace whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
agains
t her in the manner set forth in the remedy section 
of the decision.
 
(
d)
 
Within 14 days from the date of this Order, remove 
from its files any reference to Grace

s unlawful suspe
n-
sion and discharge, and
,
 
within 3 days thereafter, notify 
her in writing that
 
this has been done and that the su
s-
pension and discharge will not be used against her in any 
way.
 
(
e)
 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place
 
desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze t
he amount of backpay due under 
the terms of this Order.
 
(
f)
 
Within 14 days after service by the Region, post at 
its Los Angeles, California facility copies of the attached 
notice marked 

Appendix.

4
  
Copies of the notice, on 
forms provided by the Regional 
Director for Region 31, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be physically posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customar
ily posted.  
In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its emp
loyees by such 
means.  
Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of bus
iness or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time since February 11, 2010.
 
(
g) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
                                        
                  
 
4
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court o
f Appeals Enforcing an Order of the 

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED
 
BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice.
 
 
FEDERAL LAW GIVE
S YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
do anything that interferes with these 
rights.  Specifically:
 
W
E WILL NOT
 
threaten to take any adverse action 
against you for supporting the California Federation of 
Teachers (the Union) or any other union.
 
W
E WILL NOT
 
discharge or discipline you for supp
or
t-
ing the Union or any other union.
 
W
E WILL NOT
 
p
romise you benefits in order to discou
r-
age your support of the Union or any other union.
 
W
E WILL NOT
 
tell you 
not to attend meetings where 
other employees are discussing terms and conditions of 
employment, 
the Union
,
 
or any other union.
 
W
E WILL NOT
 
make it appear to you that we are watc
h-
ing to see whether you are involved in efforts or activ
i-
ties in support of the Union, or any other union.
 
W
E WILL NOT
 
disparately and discriminatorily enforce 
our security po
licy by evicting 
u
nion 
representatives, and 
requiring management

s approval of their visit.
 
W
E WILL NOT
 
promulgate, maintain, or enforce a new 
security policy 
in order to discourage your support of the 
Union or any other union
.
 
W
E WILL NOT
 
ask you or order you to get back author
i-
zation cards that you signed in support of the Union.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL
, 
within 14 days from the date of the Board

s 
Order, 
rescind our 

Visitor Policy

 
stated in a March 11, 
2010 interoffice memorandum and notify all employees 
in writing that it is no longer in force.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order,
 
offer Brandii Grace full reinstatement to her fo
r-
mer job or, if that job no longer exists, to a substantially 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
132
 
equivalent position, without prejudice to her seniority or 
any other rights or privileges previously enjoyed.
 
W
E WILL 
make Brandii Grace whole fo
r any loss of 
earnings and other benefits resulting from her suspension 
and discharge, less any net interim earnings, plus inte
r-
est.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files any reference to the unla
w-
ful suspension 
and discharge of Brandii Grace, and 
WE 
WILL
, within 3 days 
 
thereafter, notify her in writing that 
this has been done and that the suspension and discharge 
will not be used against her in any way.
 
 
L
A
 
F
ILM 
S
CHOOL
,
 
LLC
 
AND
 
ITS
 
BRANCH 
LA
 
R
ECORDING 
S
CHOOL
,
 
LL
C
 
 
Juan Carlos Ochoa Diaz, Esq
., for the Acting General Counsel.
 
Ronald J. Klepetar 
and
 
Dawn Kennedy, Esqs. (Baker & 
Hostetler, LLP), 
of Los Angeles, 
California
,
 
for the R
e-
spondent.
 
Lawrence Rosenzweig, Esq., 
of Santa Monica, 
California
,
 
for 
the Charging P
arty.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
OBERT 
A.
 
R
INGLER
, Administrative Law Judge.  This case 
was heard in Los Angeles, California, from January 10 to 13, 
2011.  The original charge was jointly filed by the California 
Federation of Teachers (Union) and 
Brandii Grace, an indivi
d-
ual, on March 3, 2010.
1
 
 
A consolidated complaint (complaint) 
issued on September 22,
2
 
which alleged, inter alia, that the LA 
Film School, LLC and its branch LA Recording School, LLC 
(School or Respondent), violated Section 8(a)(
3
)
 
and (
1
) of the 
National Labor Relations Act (Act), by: suspending and then 
firing Grace; threatening employees with retaliation for their 
u
nion activities; promising employees benefits in order to di
s-
courage their 
u
nion activities; creating the impression
 
that 
u
n-
ion activities were under surveillance; instructing employees to 
rescind their 
u
nion authorization cards; directing employees to 
not attend 
u
nion meetings; and by creating and disparately e
n-
forcing access rules in order to impede 
u
nion activities.
 
On the entire record, including my observation of the d
e-

briefs, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
J
URISDICTION
 
At all material times, the School has operated an institution 
of higher learni
ng in Los Angeles, California, where it mai
n-
tains its office and place of business.  During the 12
-
month 
period ending August 31, it derived gross revenues exceeding 
                                        
                  
 
1
 
All dates herein are 2010, unless otherwise stated.
 
2
 
At the hearing, 
c
ounsel for the Acting General Counsel withdrew 
par. 6(C) of the complaint, which involved a written warning issued
 
to 
Celina Reising in Case 31

CA

29642.
 
$1 million, and purchased and received at its Los Angeles, 
California facility goods value
d in excess of $5000 directly 
from points located outside of California.  The School admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  It also 
admits, and I find, that the Union is 
a labor organization within 
the meaning of Section 2(5) of the Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Background
 
The School offers associate degree programs in film, co
m-
puter animation, video game production, and recording arts.
3
  
It 
employs approximat
ely 135 faculty members. The majority of 
the faculty is employed in the film and recording departments, 
while the minority, i.e., five instructors, is employed in the 
game department.  
 
Diana Derycz
-
Kessler, chief executive officer and president, 
runs the 
School.  William Smith, vice
 
president of education, 
reports directly to her and oversees curriculum, faculty, and 
related matters.  At all relevant times, Brian Walker was the 
human resources director.
4
  
The film, animation, recording and 
game departments
 
are each headed by a program director.
 
Michael Blackledge, program director, was hired in July 
2008 to develop the fledgling game department.
5
  
He re
cruited 
Grace, after finding her contact and background information on 
a business networking website.  Grace, who was living in Sea
t-
tle, Washington, was then employed as a game design instru
c-
tor at Digipen Institute of Technology.  Blackledge was i
m-
pressed
 
by her academic and professional background, and 
contacted her via email to gauge her interest in a faculty pos
i-
tion.  Her subsequent recruitment entailed phone interviews and 
an in person interview.  On August 11, 2009, Grace accepted a 
faculty position 
in the game department at an annual salary of 
$70,000.  
(
R. Exh 1.
)
 
 
On August 31, 2009, Grace began her employment.  She was 
supervised by Blackledge.  Because the Game Design I and II 
(GD1 and GD2) classes that she was hired to teach were not 
scheduled t
o begin until June, she volunteered to teach a Bus
i-
ness of Games (BOG) class in October 2009.  
(
R. Exhs. 2

3.
)
 
 
Grace began teaching BOG in late
-
October.  It was a 32
-
hour 
course, which was taught in 8, 4
-
hour blocks.  It covered game 
development, marketin
g, testing, and licensing.  She prepared a 
lengthy lesson plan, which divided each day into 15
-
minute 
blocks.  
(
R. Exhs. 8, 30.
)
  
The lesson plan highlighted discu
s-
sion points, class materials, equipment, objectives, assessments 
and assignments.  Grace tes

u-
perior, complemented her lesson plan and only proposed mini
s-
terial changes, which were completed.  
(
R. Exh. 9.
)
 
In addition to teaching, Grace assisted with student recrui
t-
ment.  The record failed to reveal that she held t
he authority to 
hire, transfer, suspend, lay off, or perform any other supervis
o-
ry functions.  Moreover, she did not exercise any authority 
                                        
                  
 
3
 
It consists of four buildings, which are located at: 6353, 6363, and 
6690 Sunset Blvd.; and 1605 Ivar Ave.
 
4
 
After the instant events, Walker resigned and accepted a similar job 
at Bank of America.    
 
5
 
The department began accepting students in October 2009.  
 
 LA FILM SCHOOL
,
 
LLC
 
133
 
beyond the academic discretion to design courses and evaluate 
students. 
 

 
The Union

of a new faculty pay system.
6
  
On January 25, Smith announced 
that the faculty would be reclassified from salaried to hourly 
employees, who would only be paid for hours taught in the 
classroom.  
(
GC Exh. 2.
)
 
 
The change reduced wages for all, 
but the few, who provided 40 weekly hours of classroom i
n-
struction.  
 
Grace was blindsided by this news.  Within months of rel
o-
cating from a stable position at an established institution, her 
full
-
time salary and benefits
 
were unexpectedly slashed.  Her 
situation was even more sobering because she was only teac
h-
ing a single course.  She did not, however, accept the news 
submissively and responded by building a coalition of disgru
n-
tled colleagues.  This coalition gave rise 

z-
ing drive.
 
On January 29, Grace and 16 colleagues attended a faculty
-
only meeting at the School,
7
 
which focused on concerns regar
d-
ing the new wage system.  Grace and Dominick Koletese, a
n-
other faculty member, arranged and chaired the 
meeting.  Grace 
recalled colleagues voicing anger, and lamenting that Walker 
had already asked some of them to sign new employment co
n-
tracts reflecting their wage reduction.  They ended the meeting 
by agreeing to temporarily not sign the new contracts, and
 
d
e-
cided to reconvene, once further research was performed.
 
On February 1, Grace held another meeting at the School.
8
  
She informed her colleagues that, after contacting various 
agencies, she learned that they were at
-
will employees, who 
were individually 
powerless to challenge the new system.  She 
did state, however, that they could collectively protest the 
change, if they unionized.   She recalled the group welcoming 
her suggestion.  She agreed, as a result, to research the issue 
further. 
 
Grace eventuall
y contacted Union 
F
ield 
R
epresentative Peter 

faculty members at the School, and explained the unionization 
process.
9
  
Grace addressed the audience and advocated unioni
z-
ing.  The meeting resulted
 
in the creation of an organizing 
committee, which was run by Grace and five others.  Grace 
provided unrebutted testimony that the meeting space was r
e-
served by Ariel Levy, a supervisor, and that he attended and 
observed this gathering.
10
  
 
On February 11, 
within less than 2 weeks of the first 
u
nion 
meeting, Blackledge and Smith met with Grace and her game 
faculty colleagues.  At this meeting, Smith unexpectedly a
n-
nounced that the game faculty would be returned to salaried 
                                        
                  
 
6
 
The School created this policy, following an 80
-
percent decrease in 
enrollment.
 
7
 
The meeting was held at 6363 Sunset Blvd. in the 5th floor confe
r-

irectors Joseph 

 
8
 
The meeting was held at 6363 Sunset Blvd. in a 4th floor clas
s-
room.   
 
9
 
This meeting was held at 1605 Ivar Ave. at the Ivar Theater. 
 
10
 
See 
Jt. Ext. 1 (joint stipulation that Levy was a  2(11) superviso
r).
 
positions.  He cited their hard wor

praise as his rationale.  He explained that their position titles 
would change from course directors to department chairs.
11
  
When Grace asked whether the title change included any s
u-
pervisory duties, Smith stated that it would no
t.
12
  
 
Shortly after the February 11 meeting ended, Grace met pr
i-
vately with Blackledge.  She testified that, after receiving his 
congratulations, the tenor of their discussion changed.  She 

n-
in
g that, unless she stopped, there would be retaliation; calling 

largesse gracefully.  During his testimony, Blackledge denied 
these comments.
 
Because Grace testified that Blackledge called her t
he leader 
of the revolt and threatened her, and Blackledge denied such 
comments, I must make a credibility resolution.  For several 

demeanor to be forthright, consistent, and truthful.  I found 

vastly more helpful on direct than cross, which was marked by 
pauses, spotty recall, and periodic dismay that his integrity was 
being questioned.  I also find it plausible that the School o
f-
fered G
race a quid pro quo of salaried status in return for en
d-
ing her 
u

i-
cated their offer.
 
On February 20, Grace met privately with animation depar
t-
ment program director
,
 
Bobby Milly.  She testified that she 
as
ked him about a rumor that he had banned the animation 
faculty from attending 
u
nion meetings.  Grace stated that Milly 
admitted the ban, and related that his actions were approved by 
William Heavener, his superior.  Because the School, without 
explanation,
 
failed to call either Milly or Heavener to rebut this 

believable.  See 
Douglas Aircraft Co.
,
 
308 NLRB 1217 (1992) 

be favorably dispo
sed to the party, [supports] an adverse infe
r-
ence 
. . .
 
regarding any factual question on which the witness is 

 
Later on February 20, Grace and 20 faculty members met 
with Union 
R
epresentative Nguyen at the Waffle House.
13
  
Ngu
yen collected several signed authorization cards at this 
meeting.  In addition, Grace agreed to solicit signed cards from 
12 nonattending faculty members and related that, over the next 
few days, she acquired seven additional cards. 
 
                                        
                  
 
11
 

to department chair during the February 14 to 27 pay period, and she 
retained her original salary.  
(
GC Exhs. 2

3.
)
 
12
 
On February 19, Grace met with Walker and asked whether she 
would r
eceive a new contract, which reflected her promotion.  She 
related that Walker replied that, per Blackledge, the title change was 
nonsubstantive and she would not receive a new contract.
 
13
 
The Waffle House is one city block from the School.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
134
 

 
Suspension
 
On February 22, Grace received a warning and 2
-
day su
s-
pension.  
(
GC Exhs. 6

7.
)
14
  
She testified that Blackledge a
c-
cused her of being combative and turning the game department 
against him.  The discipline was based upon: (1) a December 9, 
2009 
email and follow up discussion with Blackledge (GC Exh. 
8); and (2) her ongoing failure to submit course materials.  She 
was placed on a 60
-
day probationary period, reclassified back 

Grid and
 
Syllabi in the proper format for the Business of 

stated that she was not allowed to respond to the allegations, 
and was also told that, effective immediately, she must conti
n-
uously keep Blackledge ap
prised of her whereabouts.
15
  
As will 
be discussed, I find the reasons behind the warning and suspe
n-
sion to be pretextual.  
 

 
On February 24, before Grace returned from her suspension, 
the Union filed a 
p
etition with the Board seeking
 
to represent 
the faculty.  
(
GC Exh. 19.
)
  
The 
p
etition alleged that over 30 
percent of the faculty supported the Union.  By facsimiles dated 
February 25 and March 1, Derycz
-
Kessler was notified about 
the 
p
etition.  
(
Jt. Exh. 1, 
a
tt. A, B.
)
 
 

ve Following Her Suspension
 
Following the suspension, Grace took leave on February 25 
and 26.  Blackledge, Walker
,
 
and Smith stated that, although 
she had earned the leave, they were disappointed that she was 
absent at a critical point in her tenure.  They
 
did not, however, 
testify that they denied her leave request, or ordered her to i
m-
mediately return.  Grace explained that she took leave because 
she feared that her firing was imminent and needed time to 
move in with a family member in order to prepare fo
r her pro
b-
able loss of income.    
 

 
On March 1, Grace returned to work; on March 2, she was 


complete course d

(
Jt. Exh. 1, 
a
tt. C.
)
  
The 

15 emails, insubordinate followup discussions with Blackledge, 
and ongoing failure to submit materials as examples of her 
misconduct.  They related that, 
when she failed to submit 
course materials on March 1, her discharge became their only 
option.  Walker indicated that the School has fired other e
m-
ployees for absenteeism, performance
,
 
an
d insubordination.  
(
R. 
Exhs. 26

29.
)
 
Derycz
-
Kessler, Smith, Blackled
ge and Walker denied 
knowing about the 
u

c-
tiv
i
ties, when she was fired.  They, instead, claimed that they 
first learned about these activities a few hours after her firing.  I 
do not credit their testimony.  First, Blackl
edge knew about the 
                                        
                  
 
14
 
GC Exh. 7 
is incorrectly dated January 22, instead of February 22.  
Although the exhibit does not describe a suspension, it is undisputed 
that Grace received a 2
-
day suspension at this meeting.
 
15
 
Blackledge acknowledged this statement.
 
campaign when he threatened Grace.  Likewise, Milly, another 
supervisor, knew about the campaign when he banned the an
i-
mation faculty from attending 
u
nion meetings.  Levy, another 
supervisor, also arranged and observed a 
u
nion meeting o
n 
February 2.  I find it likely that these supervisors told their s
u-

improbable that Derycz
-
Kessler, who was faxed notices about 
the 
p
etition on February 25 and March 1, was not made imm
e-
diatel
y aware of this key personnel issue.  Third, given that 
Grace held several 
u
nion meetings at the School within close 

the School did not contemporaneously learn about some, or all, 
of these m
eetings.  Accordingly, I find that the School knew 
about the 
u

she was fired.
 
G. December 9, 2009 Email and Meeting with Blackledge
 

based on a Decemb
er 9, 2009 email and followup discussion 
with Blackledge.  In response to an email from Blackledge 
regarding a candidate for an applied math and logic faculty 
position in the game department, Grace emailed this reply to 
Blackledge:
16
 
 
He has 
ZERO
 
game experience


mention games.  I would say he is entirely 
unqualified
.  
 
I am happy he would like to explore . . . games.  I would hig
h-
ly encourage him to apply again in the future 
after
 
he co
m-
pletes his study of them . . . .
 
Mich
ael:  This is an APPLIED class.  The entire point is to 
teach students how to APPLY math, logic and physics co
n-
cepts AS THEY APPLY TO GAME PROGRAMMING. . . .
 
The class 
cannot
 
be taught by someone who has 
no 
knowledge
 
of how these subjects are practically a
pplied in 
game development!!!. . . .
 
 
(
GC Exh. 8 (emphasis as in original).
)
  
 
Grace testified that, after sending
 
the email, she grew co
n-
cerned that it might be misconstrued as something other than a 
candid critique.  She stated that, in order to avoid a 
misunde
r-
standing, she met with Blackledge shortly after sending the 
email and explained her intentions.  She recollected that he had 
not yet read the e
-
mail, appeared comfortable with her explan
a-

. 


stated that the meeting ended cordially, and the issue appeared 
to be resolved.  
 
On December 10, Blackledge sent the following e
mail to 
Grace:
 
 

n-
stead of sending heated e
-
mails  of this nature
.
  
It can affect to 
moral [sic] of the dept. and reflect poorly on your professio
n-
alism.  E
-
mail is a tool for sharing information, i
t does not 
convey emotion. 
 
 
                                        
                  
 
16
 
This email was also sent to 
three video game department faculty 
members.
 
 LA FILM SCHOOL
,
 
LLC
 
135
 
(
R. Exh. 10.
)
  
Grace indicated that she and Blackledge did not 
discuss the matter further, until it was raised in connection with 
her suspension and firing.  
 

was disr
espectful.  He related that her disrespect was magnified 
when she copied her email to three game faculty members.  He 
recalled that Grace stopped by his office after sending the e
-
mail, half
-
heartedly apologized and proceeded to hostilely 
question his unde
rstanding of the position.  He indicated that 
she screamed and berated him, and left him with no alternative, 
other than to ask her to leave.  He asserted that she was so ho
s-
tile that he grew concerned that the altercation would escalate, 
if not abruptly h
alted.  He averred that Grace initially refused to 
leave his office; but, eventually calmed down and obliged after 

that he immediately reported her rant to Walker.  He did not, 
however, explain w
hy, given the seriousness of his account, he 
failed to take immediate disciplinary action, instead of silently 
waiting 
3
 
months to raise this matter.
 
Because Blackledge testified that Grace engaged in an a
g-
gressive tirade, and Grace denied such action, I m
ust make a 
credibility determination in order to resolve this contradiction.  


that, if Grace actually engaged in the aggressive outb
urst that 
Blackledge alleged, she would have been promptly disciplined 

followup email, which only asked Grace to speak to him pe
r-
sonally in the future and conspicuously failed to cite her al
leged 
outburst.  It seems obvious that most supervisors would consi
d-
er an assault worse than an undiplomatic email, and would 
promptly document and address such behavior.
 
H. February 15 Email and Submission of Course Materials
 
The School contended that its
 
decision to fire Grace was also 
largely based on her refusal to submit adequate course materials 
for the BOG, GD1
,
 
and GD2 courses.  Blackledge testified that 
her BOG lesson plans lacked: sufficient detail, copies of qui
z-
zes and exams, power point present
ations
,
 
and syllabi.  He a
s-
serted that Grace was continuously unwilling to correct def
i-
ciencies.  
 
Grace, on the other hand, testified that her BOG course ou
t-
lines from October 2009 were approved by both Blackledge 
and Smith.  She noted that she met with S
mith to discuss these 
materials and he solely suggested minor revisions, which were 
completed.  
(
R. Exh. 9.
)
  
She related that Blackledge made de 
minimis changes to her October 2009 mat
erials, which were 
completed.  
She contended that, once she attempted 
to unionize 
the faculty, her work product became unacceptable, and the 
same BOG course materials that passed muster in October 2009 
were rejected, when she prepared to reteach the course in 
March.  
 
The parties offered numerous email exhibits regarding 
cou
rse materials.  One set of emails occurred before January 

occurred thereafter.  This distinction is quite telling; inasmuch 
as the pre
u
nion activity emails are either positive or neutral, 
w
hile the post
u
nion activity emails are consistently critical.  
 
The pre
u
nion activity emails, as noted, were generally pos
i-
tive.  
(


);
 

s-
ing BOG cours

o-
gether in record time
.
 
. . .

l-
idate 
 
. . .
 
lesson plans into a single doc [and] 
. . .
 
make the 
changes that Bill
 
. . .
 
dis
cussed related to segment times
 
. . .

but, conspic
uously failing to describe any substantive pro
b-
lems).
)
17
 
 
The post
u
nion activity emails were, however, critical.  For 
instance, on February 15, Blackledge and Grace had the follo
w-
ing exchange concerning the March BOG course:
 
 
[
G
RACE
]
 
Here is the updated Mar
ch BOG course ou
t-
line
. . . .
 
[
B
LACKLEDGE
]
 

use the standard formatting.  Again, I need the lesson plan, 
course
 
grid and syllabus (if updated). . . .
 
[
G
RACE
]
 
This is the same accepted format as the grid I 
handed in
 
last time.  I changed the course content, not the 
format.
 
[
B
LACKLEDGE
]
 

format from now on, for all courses.  I let it slide last time 
due to time constraints.
18
 
 
(
GC. Exh. 10; see also R. Exh. 14.
)
  
By way of further ex
ample, 
on February 15, Grace sent Blackledge a multiple page email 
covering various accreditation issues, including student atten
d-
ance, student terminations, graduation issues, and a host of 
other matters.  
(
GC Exh. 11.
)
  
A relatively minor portion of this
 
email discussed lesson plans:
 
 
There is NO [accreditation] requirement for documentation 

the course catalog are all that is necessary to cover all required 
course information.   
 
 
Even though this 
communication was solely informational, it 
was construed by Blackledge to be insubordinate.  
(
See R. Exh. 
19
)
 

that she was shrewdly attempting to refuse my request [to su
b-
mit BOG course materials
] on the basis that it was not a r
e-

 

u-
ary 15 email, and thought that she was again refusing to pr
o-
vide course materials.  He expressed concern that Grace, who 
was not an 
accreditation expert, was conveying inaccurate i
n-
formation.  He reported that, following the email, Grace 
dropped by his office and engaged in another a hostile dialogue, 
which included these comments:  
 
 
Can I complete the course materials? Yes.  Will I i
s another 
question?  
 
 
                                        
                  
 
17
 
The remainder of the pre
u
nion activity emails either requested m
i-
nor procedural action or described procedures. 
(
See, e.g.,
 
GC Exhs. 18, 
26; R. Exhs. 5, 6, 12, 13.
)
 
18
 
It is noteworthy, however, that Blackledge
 
failed to define what he 

t-
ted, accepted material should be amended.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
136
 
If Bill Smith asked me to dress up in a chicken suit and come 
to work, can I? Yes, but, will I is another question? 
 
 
(
See
 
also R. Exh. 19.
)
 
Grace, on the other hand, acknowledged stopping by Blac
k-

 
but, denied using any sa
r-
casm, acting hostilely, or refusing to provide course materials.  
She added that there was an ongoing debate amongst the facu
l-
ty regarding whether course grids and lesson plans were r
e-
quired for accreditation.  She stated that her
 
email solely a
t-
tempted to respond to this debate, as well as a number of other, 
unrelated accreditation issues.  
 
Because Blackledge testified that Grace engaged in another 
hostile tirade on February 15, and Grace denied such conduct, I 
must make another 


e-
viously discussed.  
 
I. Postdischarge 
D

L
aptop 
 
was 
D
amaged
 
The School contended that, even assuming arguendo that it 
lacked legit
imate cause to terminate Grace on March 2, it po
s-
sessed such cause after it made its posttermination discovery that 
she intentionally damaged her laptop by removing its partition, 
operating system, software, and files.  Grace testified that she did 
not ret
urn her laptop at the March 2 termination meeting because 
it was at her home residence.  She indicated that her mother r
e-
turned the laptop to the School on her behalf on March 3.   
 
Denny Trujillo, director of the information technology d
e-
partment, testifi

days after her termination, i.e., March 6 or 7.  He recalled D
i-
ana Reneau from human resources bringing it to his office.  He 
explained that faculty laptops are equipped with an operating 
system and various s
oftware applications.  He noted the follo
w-

 
 
It appeared that no operating system and no partition existed 
on the laptop.  It booted with a black screen.  
 
 
He concluded that someone intentionally deleted the partition 
beca
use this action involves several deliberate steps.  He stated 
that a computer virus cannot cause a deleted partition.  He ad
d-
ed that, due to the deleted partition, the laptop lacked an opera
t-
ing system, software and files.  He indicated that the laptop was
 
not physically damaged and became operational, once a new 
partition, operating system and software were reinstalled.  He 
was unable to determine when the partition was removed, or 
identify who he suspected might have removed the partition.   
 
Grace denied
 
causing the damage at issue.  Blackledge d
e-

r-
mination. 
 
J. Union Access Issues
 
On March 9, Union 
R
epresentative Nguyen visited the 

n-
izing 
team, to a possible disciplinary meeting.   He related that 

met with Reising and several faculty members.
19
  
While they 
                                        
                  
 
19
 
He identified Reising, Tema Levine Staig, and Barbara Dunphy.
 

s-
tioned why the
y were there.  Nguyen identified himself and told 

Weingarten
 
rights and accompany her to the meeting.  Smith replied that 
Reising could not bring a representative and departed.   Nguyen 
related that, even tho
ugh the group waited peacefully for Rei
s-
ing and was not disruptive, Smith continued to monitor them 

group walked over to her office in an adjacent building to di
s-
cuss her encounter.  
 
Nguyen 
indicated that he passed by the security kiosk wit
h-
out issue, while someone in his party indentified him as a vis
i-

i-
ty guard appeared and escorted Nguyen to the lobby, where he 
was told to leav
e.  He testified that he initially refused and e
x-
plained that he was a faculty guest who was acting appropriat
e-
ly.  He asked for an explanation, which was declined.  At some 
point, four other security officers arrived.  They insisted that he 
depart, remind
ed him that he was on private property, explained 
that Smith had ordered his ejection and threatened physical 
force.
20
  
He eventually relented and departed.  He added that he 
previously visited 
the 
School without issue.  
 

the School had the follo
w-

 
 
VISITORS seeking access for Faculty, Staff and/or E
m-
ployees of L.A. Film, security procedures are as follows:
 
 
1) All VISITORS are required to provide their name 
and destination to the Security Officer.
 
2) Se
curity Officers are to 
check a photo identification
 

the name on the ID matches the name the VISITOR has 
provided.
 
3) Officers shall call the sta
ff member the Visitor is to 
see

Officers shall provide t
he name of the Visitor to the 
staff member. (
If you are unable to contact the staff me
m-
ber,
 
Officers are to politely request the VISITOR to stand 
by for a few minutes until the staff member is contacted.
 
4) If the Visitor is authorized, Officers shall reco
rd the 
information in the VISITOR LOG.   (Name, Destination, 
Time In & Out).  
(If the Visitor is not authorized
, Officers 
shall politely inform the visitor that they do not have an 
appointment scheduled, therefore they cannot proceed.)
 
5) Officers shall th

the Visitor Badge and inform the visitor that the Visitor 
Badge must be worn at all time while on premises
. . . .
 
 
Any Security Officer that observes an individual on the pro
p-
erty without a visitor badge 
MUST
 
confront the
 
individual 
and ask them how they can assist them.  Officers are to use 
courtesy when confronting individuals as most people have 
legitimate reasons for entering the facility.
 
 
If the individual is authorized to be on the premises, the guard 
shall escort t
he individual to the Building One Lobby Officer 
                                        
                  
 
20
 

.  
(
GC 
Exh. 22.
)
  
 
 LA FILM SCHOOL
,
 
LLC
 
137
 
or the 3
rd
 
Level Office to obtain a new Visitor Badge.  Una
u-
thorized individuals shall be escorted to the exit.
 
 
(
GC Exh. 20 (emphasis as in the original).
)
 

School
 
i
s-
sued a written security alert, which placed its security force on 

entering the School.  
(
GC Exh. 21.
)
  
This alert contained a d
e-
tailed description of his physical appearance and identified
 
him 
as a 
u


 
On March 11, Pat Olmstead, vice president of operations and 
facilities, issued this memorandum:
 
 
We have had a rash of thefts over the last
 
few weeks.  St
u-
dents and staff have voiced their concerns. . . . 
 
 

permitted on campus.  With the increased activity this has b
e-
come more difficult for our security team. .
 
.
 

u-
ing eff
orts to keep the premises safe we are instituting new 
visitor policies.
 
 

 

t-
ment head.  A valid reason must be given for the 
visit.
 

 
Once cleared, all visitors must be reported via phone 
or e
-
mail to the recep
tion desk prior to their arr
i-
val.
 

 
Visitors must only enter the buildings through the 
Main Sunset Blvd. entrances 
. . . 
and sign in with 
security.
 

 
Visitors not on the reception list will be delayed until 
cleared by the department head.
 

 
All guest speakers 
must be approved by Bill Smith 
prior to scheduling.
 

 
No visitors are permitted at the Ivar Theater.  E
m-
ployees and students only.  Employees wishing to 
take visitors to Ivar must be accompanied by sec
u-
rity
. . . .
 
 
(
Jt. Exh. 1, 
a
tt. D.
)
  
 
Olmstead testified 
that the School houses valuable computer, 
film and recording systems.  He related that, generally, visitors 
who fail to check in with security, are not automatically e
x-

added that he would norma

the person was visiting, before seeking expulsion.  He reiterated 
that the new policy addressed the recent rash of thefts.
 
Tema Levine Staig, a faculty member, testified that on at 
least five prior occasions, her guests 
visited the School without 
hindran
ce.  
(
See also GC Exhs. 23

24.
)
  
She related that the 
School never previously required management preapproval for 
visitors.  
 
Smith testified that he met privately with Reising on March 9 
and saw no reason for Nguyen to pa
rticipate.  He acknowledged 

 
K
. 
Revocation of Authorization Cards
 
On March 12 and 22, Derycz
-
Kessler emailed the faculty a 
sample card revocation letter, which was addressed to Union 
R
epresentative Nguyen
:
 
 
I recently signed a union authorization card for your union.  
This letter is to notify you that I am revoking my authoriz
a-
tion, want to withdraw from membership in your union and 
am requesting that you return my authorization card to me
. . . .
 
 
(
Jt. Exh. 1, 
a
tt. E

F.
)
  
The above
-
described letter was attached 
to an 
e
lection 
q
uestions and 
a
nswers memorandum.  
(
See R. 
Exh. 17.
)
 
 

 
On April 29, Milly issued the following memorandum to the 
animation department faculty:
 
 
I 
would like to clear up a misunderstanding about a statement 
I made to the team back in February of this year.  
 
 
My statement pertained to the memo regarding a change in 
faculty status from salary to hourly.  Before the release of the 
memo, I had a discuss
ion with our team where I suggested 
that we deal with this change within our own department
. . . .
 
 
 
Due to issues with this change, Faculty from other depar
t-
ments arranged to meet and discuss this change in status, and 
invited members of Computer Animatio
n to attend.  As we 
had dealt with this issue internally, I did not want the team to 

 
 
This statement was misinterpreted by others to mean that I did 
not want the team to become involved in union
 
related activ
i-
ties.  This was not true, because at the time I was not aware 
that people were meeting to propose organizing the faculty in 

organizing activities or the right to refrain from s
uch activ
i-
ties
.
 
 
(
Jt. Exh. 1, 
a
tt. G.
)
 
 
III
.
 
ANALYSIS
 
A. Independent 8(a)(1) Allegations 
 

 
The School violated Section 8(a)(1) of the Act, when Blac
k-
ledge threatened Grace with retaliation for engaging in 
u
nion 
activities on February 
11.
21
  
A statement is an unlawful threat 
under Section 8(a)(1), when it interferes with, restrains, or c
o-
erces employees in the exercise of their Section 7 rights.  29 
U.S.C.  § 158(a).  In evaluating such statements, the Board:
 
 
[D]oes not consider subject
ive reactions, but rather whether, 

a-

rights guaranteed under the Act.
 
 
Sage Dining Service,
 
312 NLRB 845, 846 (1993); see also 
Empire Stat
e Weeklies, Inc.,
 
354 NLRB 
815, 817
 
(2009) (total
i-
                                        
                  
 
21
 
This allegation is listed in par. 8 of the complaint.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
138
 
ty of circumstances standard); 
Double D Construction Group,
 

is whether the words could reasonably be construed as coe
r-
cive, whether or not that 

 
On February 11, Blackledge told Grace that he knew that she 

stopped, retaliation would ensue.  He also told Grace to stop 

 
accept her reclassific
a-
tion without protest.  Under the circumstances, a reasonable 

to be a threat to either stop engaging in Union activities, or 
suffer unspecified reprisals.  As a result, Bla

m-
ments violated Section 8(a)(1).
 
 
2. Reclassification of the game faculty
 
Smith violated Section 8(a)(1), when he offered the game 
faculty reclassification to salaried positions on February 11.
22
  
Absent a showing of a legitimate business reason
 
for the timing 
of a grant of benefits during an organizing campaign, the Board 
will infer an improper motive and find interference with e
m-
ployee rights under the Act.  
KOFY TV
-
20
,
 
332 NLRB 771, 773 
(2000).  A legitimate business reason may be established 
by 
showing that the benefits were granted in accordance with a 
preexisting established program.  Id.
 


entire faculty from salaried to 
hourly positions was the seminal 

e-
classified the game faculty in order to placate Grace, the lead 
organizer, regarding her own wage issue, and coax her to aba
n-
don her organizing efforts.  This fin
ding is supported by Blac
k-

l-


-
person game faculty to salaried status,
 
while ignoring the legi
t-
imate interests of its remaining 130 faculty members.  Third, 

the context of the several ULPs described herein.  Lastly, the 

ng the game faculty are 

of these reasons, however, existed when the School created its 
wage policy only 17 days earlier, and could have been a
d-
dressed at that time.  
It is improbable that th
e School would 
have overruled a carefully planned wage decision, and risked 
greater faculty disaffection by rewarding only five new faculty 
members, unless it had a strong reason, i.e., stifling the organi
z-
ing drive.  I find it probable that the School pre
viously consi
d-

before it announced its wage decision, and initially dismissed 
such considerations.
  
Accordingly, Smith violated Section 
8(a)(1) when he reclassified the game faculty.
 

 
T
he School violated Section 8(a)(1), when Milly directed the 
animation faculty to not attend 
u
nion meetings.
23
  
It is unlawful 
for employers to direct employees to not attend union meetings.  
                                        
                  
 
22
 
This allegation is listed in par. 9 of the complaint.
 
23
 
This allegation is listed in par. 10 of the complaint.
 
See, e.g., 
Hanson Aggregates Central,
 
337 NLRB 870, 875

876 (200
2).
 

unlawful, his April 29 disavowal memo self
-
remedied any vi
o-
lation.  In order for an employer to self
-
remedy a violation of 
the Act, it must meet the test set forth in 
Passavant Memorial 
Area Hos
pital
, 237 NLRB 138 (1978), which provides that 
repudiation must be: timely, unambiguous, specifically refer to 
the unlawful conduct, broadly published, and unaccompanied 
by other violations.  In 
Holly Farms
, 311 NLRB 273, 274 
(1993), enfd. 48 F.3d 1360 (4
th Cir. 1994), the Board held that 
the employer must also admit the wrongdoing.
 
I find that the School has not met the 
Passavant
 
test
.  Al
t-

not broadly published and failed to admit wrongdoing.  Mo
re
o-
ver, the unlawful statement was accompanied by the several 
other unremedied ULPs at issue herein
. 
 
4. Impressions of surveillance
 
T
he School created an unlawful impression of surveillance, 
when: Blackledge told Grace that he knew that she was the 
leader
 
of the revolt on February 11; Blackledge told Grace to 
keep him informed of her whereabouts at all times on February 
22, and accused her of turning the game faculty against him; 
and Milly directed the animation faculty to not attend 
u
nion 
meetings.
24
  
The 
test for whether an employer creates an unla
w-
ful impression of surveillance is whether, under the circu
m-
stances, an employee could reasonably conclude that their u
n-
ion activities are being monitored.  
Rogers Electric, Inc.,
 
346 
NLRB 508, 509 (2006).  
 
Under the circumstances, a reasonable employee would co
n-
strue the above
-


turned the game faculty against me, and do not attend 
u
nion 
meetings, to m
ean that their 
u
nion activities were being closely 
monitored.  Thus, such statements violated 
Section 8(a)(1). 
 
5. 

 
I find that the School violated Section 8(a)(1), when it e
x-
pelled 
u
nion organizer Nguyen on March 9.
25
  
In 
Register
-
Guard
,
 
351 NLRB 1110 (2007), the Board held:
 
 
[A]n employer violates 8(a)(1) of the Act by prohibiting 
nonemployee distribution of union literature if its actions 

u-



labor organization and its desire to engage in labor
-
related 

. . .
 


 
 
Similarly, . . 
. 
the Board [has] found that the employer viola
t-
ed Section 8(a)(1) by sending employees a message stating 


discrimina

n-
                                        
                  
 
24
 
These allegations are listed in pars. 7 and 11 of the complaint.
 
25
 
This allegation is listed in par. 12 of the complaint.
 
 LA FILM SCHOOL
,
 
LLC
 
139
 
ly union literature, and no other, from being placed in the 

 
 
We therefore [hold] . . . that unlawful discrimination consists 
of disparate treatment of activities or communications of a 
si
milar character because of their union or othe
r Section 7
-
protected status . . . .
 
 
Id. at 1118

1119 (citations and footnotes omitted).  In applying 
the latter standard, the Board has found that an employer vi
o-
lates Section 8(a)(1), when it discriminatoril
y adds additional, 
unwritten, restrictions to an otherwise lawful access policy in 
order to prevent union
-
related access or speech.  See, e.g., 
H
a-
waii Tribune
-
Herald,
 
356 NLRB 
661, 688

689
 
(2011) (e
m-
ployer violated Sec. 8(a)(1) when it required union repre
sent
a-
tives to obtain management approval for visits, even though its 
written security policy permitted all visitors to enter the facility 
without prior management approval); 
Register
-
Guard,
 
supra, 
351 NLRB at 1119 (employer violated Sec. 8(a)(1) when it 
pr
ohibited union emails that were informational, nonsolicit
a-

-

-

 
I find that the School violated 
Section 8(a)(1) when it 
ejected Nguyen.  
The applicable security policy did not grant 
management the right to approve faculty visitors; it solely r
e-
quired faculty approval.  
(
GC Exh. 20.
)
  
The policy provided 
that, in the event that an authorized visitor failed to initially 
check in with security
, they should be escorted to the lobby, 

a-

p-
proved by the faculty and he was not causing a disturbance, he 
pursued his eviction after learn
ing that he was a 
u
nion repr
e-
sentative.  Moreover, Levine Staig testified that the School 
never previously required management preapproval for visitors.  
It is noteworthy that the School felt so strongly about banning 
Nguyen from its facility that it issue
d a security alert the day 
after his eviction, which appeared to ban him in perpetuity.  
(
GC Exh. 21.
)
  

c-
tion 8(a)(1).  
See 
Hawaii Tribune
-
Herald, 
supra
.
 
6. The new security policy
 
I find that the School violated 
Section 8(a)(1) when it pro
m-
ulgated and maintained a new security policy on March 11, 
which required that visitors receive management approval b
e-
fore being granted access.
26
  
As a threshold matter, I note that 
c
ounsel for the Acting General Counsel and the 
Union have not 
contended that the new security policy is unlawful on its face; 
they have solely asserted that its timing was unlawful.    
 
It is settled law that an otherwise valid no
-
solicitation, no
-
distribution rule violates the Act, when it is promulga
ted to 

-
organization, rather 
than to maintain production and discipline.  
Cannondale Corp
.
, 
310 NLRB 845 (1993
)
; 
Harry M. Stevens Services
, 277 NLRB 

i-

and in tandem with an array of other ULPs.  I find, as a result, 
                                        
                  
 
26
 
This allegation is listed in par. 13 of the complaint.  
 
that the new security 
policy was unlawfully timed and designed 

 
7. Withdrawal of union authorization cards
 
The School violated 
Section 8(a)(1), when Derycz
-
Kessler 
assisted the faculty with the withdrawal of their union author
i-
zation cards on March 12 and 22.
27
 
 
In 
Mohawk Industries
, 
the 
Board held:
 
 
[A]s a general rule, an employer may not solicit employees to 
revoke their authorization cards.  An employer may, however, 
advise employees that they may revoke their authorization 
c
ards, so long as the employer neither offers assistance in d
o-
ing so or seeks to monitor whether employees do so nor ot
h-
erwise creates an atmosphere wherein employees would tend 
to feel peril in refraining from revoking. Thus, an employer 
may not offer assi
stance to employees in revoking authoriz
a-
tion cards in the context of other contemporaneous ULPs. 
 
 
334 
NLRB 1170, 1170

1171 (2001) (citations omitted).
 
Derycz
-

their authorization cards in tandem with 
the commission of 
several ULPs.
28
  
Thus, such aid was unlawful.
 

 
I find that the School violated Section 8(a)(1) and (3), when 
it suspended and terminated Grace.
29
  
The framework for an
a-
lyzing alleged violations of Section 8(a
)(3) is 
Wright
 
Line
,
 
251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).  Under 
Wright
 
Line
,
 
the General 

protected conduct motivated the adverse action. The General 
Counsel must show, either by direct or circumstantial evidence, 
that the employee engaged in protected conduct, the employe
r 
knew or suspected that she engaged in such conduct, and the 
employer harbored animus and took action because of such 
animus.
 
Under the 
Wright
 
Line
 
framework, if the General Counsel 
makes a prima facie showing, it meets its initial burden to pe
r-
suade, by 
a preponderance of the evidence, that protected acti
v-

is established, the burden of persuasion shifts to the employer 
to show that it would have taken the same adverse action, even 
in absence 
of the protected activity
.  
NLRB v. Transportation
 
Corp.
, 462 U.S. 393, 399, 403 (1983)
; 
Manno Elec
tric
, 321 
NLRB 278, 280 
f
n. 12 (1996), enfd. 
127 F.3d 34 (5th Cir. 
1997)
 

simply present a
 
legitimate reason for its action but must pe
r-
suade by a preponderance of the evidence that the same action 
                                        
                  
 
27
 
This allegation is listed in par. 14 of the complaint.
 
28
 
I also note that Derycz
-
Kessler simultaneously requested emplo
y-
ees to report wheth
er they had been harassed by coworkers pressuring 
them to sign cards (
see 
Jt. Exh. 1, 
a
tt
s
. E
-
F; R. Exh. 17), which was also 
unlawful.  
See 
Eastern Maine Medical Center
, 277 NLRB 1374, 1375 
(1985) (statement by an employer urging employees to report being 
harassed or pressured into signing cards is overly broad and unlawful, 
inasmuch as such statements encourage employees to identify pro
-
u
nion solicitors).
 
29
 
These allegations are listed in par. 6 of the complaint.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
140
 
would have taken place even in the absence of the protected 

Serrano Painting
,
 
332 NLRB 1363, 1366 (2000).  If 

fenses are found to be a pretext, i.e., 
the reasons given for its actions are either false or not, in fact, 
relied on, the employer fails by definition to show that it would 
have taken the same action for those reasons, and there is no 
need to perform the 
second part of the 
Wright
 
Line
 
analysis.  
On the other hand, further analysis is required if the defense is 

even if an invalid reason might have played some part in the 

 
would have taken the same action 
against the employee for permissible reasons.  
Palace Sports & 
En
tertainment, Inc. v. NLRB
, 411 F.3d 212, 223 (D.C. Cir. 
2005)
.
 
1. Union activity
 
Grace engaged in e
xtensive union activity. She organized 
and held multiple union meetings at the School.  She researched 
unionizing, introduced the Union to the faculty, advocated u
n-

committee, and secured signed
 
authorization cards from the 
faculty.  Her efforts resulted in the Union filing a 
p
etition with 
the Board on February 24, within a month of her first meeting.     
 
2. Knowledge
 

i-
sor, set up and obse
rved a significant union meeting; Blac
k-

threatened retaliation; and Milly told the animation faculty to 
not attend union meetings.  
See 
State Plaza, Inc.
,
 
347 NLRB 
755, 756

757 (2006)
 

s knowledge of union activ
i-
ties is imputed to the employer unless credited testimony esta
b-
lishes the contrary); 
Dobbs International Services
, 335 NLRB 
972, 973 (2001); 
Dr. Phillip Megdal, D.D.S., Inc.
,
 
267 NLRB 
82, 82 (1983).  In addition, 
Smith re
classified the game faculty 
in order to induce Grace to stop her union activities.  By fa
c-
similes dated February 25 and March 1, the Board advised 
Derycz
-

p
etition.  Lastly, as stated, 
although Blackledge, Smith, Walker, and Derycz
-
Kessler each 

activities until after her firing, I do not credit this testimony.
 
3. Union animus caused the adverse action
 
The School harbored significant union animus, and suspen
d-
ed and later 
fired Grace due to such animus.  The union animus, 

k-

the game faculty against him, Smith offering the game faculty 
salaried positions in 
order to repress the organizing drive, 

t-

implementation of the new access policy, and Derycz
-
Kessler 
assisting faculty with the withd
rawal of their authorization 
cards.  Animus and causation are further demonstrated by the 

i-
ties.  Specifically, she was: suspended within 11 days of, and 

iatory threat; fired 

p
etition; and 
fired within 35 days of the start of her organizing activity.  See 
State Plaza, Inc.
,
 
supra, 347 NLRB at 756 (adverse action o
c-
curring shortly after an employee has engaged i
n protected 
activity raises an inference of unlawful motive); 
La Gloria Oil 
& Gas Co
.
, 337 NLRB 1120 (2002), enfd. 71 Fed. Appx. 441 
(5th Cir. 2003).  Animus and causation are further demonstra
t-

r 
submitting BOG course materials, i.e., the deadline inexplic
a-
bly shrunk from 30 days on February 22 (GC Exh. 7), to 7 days 
on February 28 (R. Exh. 21), to being immediate on March 1 
(Blackledge testimony).  The 

Grace the 
promised rehabilitation period demonstrates animus.  
Animus is also shown by the shifting reasons provided for the 
termination.  Even though her suspension and termination n
o-
tices did not cite attendance problems (see GC Exh. 7; Jt. Exh. 
1, 
a
tt. C), the Sc
hool repeatedly asserted at the hearing that she 
was also fired for attendance issues.
30
  
See 
Approved
 
Electric 
Corp.
,
 
356 NLRB 
238
 
(2010) (nondiscriminatory reasons for 
discharge offered at the hearing were found to be pretextual, 
where different from 
those set forth in the discharge letters).  

suspension evolved into a termination within less than 
2
 
wor
k-
ing days of returning from her suspension, even though there 
were no intervening event
s during this period that warranted 
termination.  The only seminal event that occurred between the 

p
etition.  
Moreover, by email dated February 28, even Smith, one of the 

pined that terminating Grace 
within days of her suspension was unfair.  
(
R. Exh. 22
.)
 

seems to me that letting her go now without a chance to change 
the unacceptable behavior would be somewhat unfair and put 

 
4. Prima f
acie case under 
Wright Line
 
I find that 
c
ounsel for the Acting General Counsel has pro
v-
en that: Grace engaged in union activity; the School was aware 
of such activity; and union animus triggered her suspension and 
firing.  Accordingly, I find that he has m
et his initial burden of 
persuasion under 
Wright
 
Line
.  

asserted discharge reasons.
 
5. Pretextual discharge reasons
 

Grace is pretextual.  It cited the following
 
events: her Dece
m-
ber 9, 2009 email and followup meeting; her February 9 e
-
mail 
and follow up meeting; and her ongoing failure to submit 
course materials and lesson plans.
 

meeting, I find that these eve
nts do not support her discharge.   
First, regarding the email itself, I do not find that her usage of 
capitalizing, bolding, italicizing, underlining, limited sarcasm 
and exclamation points warranted discipline.  Her comments, 
while less than diplomatic, 
did not constitute insubordination, 

a-
                                        
                  
 
30
 
Walker admitted that Grace was free to ut
ilize earned sick leave.  
Moreover, her pay records demonstrate that, prior to her termination, 
she had a balance of 24 hours of sick leave and 72 hours of annual 
leave.  
(
GC Exh. 4.
)
  

that Grace had attenda
nce issues.  
 
 LA FILM SCHOOL
,
 
LLC
 
141
 
tions.  Her statements were made to a supervisor and fellow 
faculty in an academic setting, where one would assume that 
ideas could be honestly debated without
 
the fear of discipline.  I 

u
nion activity, a 
School that regularly deals in controversial mediums, such as 
film, would be so distraught by the choice of font in a rather 
insignificant email.  Second, as noted, 
regarding the December 

that Grace behaved like a raving lunatic, and found that their 
exchange was peaceful.  Third, if the School truly found her 
email and followup meeting as offensive as alleg
ed, it would 
have immediately disciplined or fired her, instead of waiting 3 
months to dredge up a dormant matter.  I find, therefore, that 

conduct during the followup meeting were pretextual disc
harge 
reasons.
 

and failure to submit BOG materials, I find that these alleg
a-
tions are also pretextual discharge reasons.  First, contrary to 

a 
refusal to provide course materials.  It solely appeared to be 
informational and regarded a host of accreditation issues, of 
which only a small portion had any connection to course mat
e-

tha
t Grace engaged in a tirade at their followup meeting.  Third, 

deficient.  It accepted her BOG materials in October 2009, prior 
to her 
u
nion activity, and then rejected essentially the same 
materia
ls in March, following her 
u
nion activity.  Moreover, in 
October 2009. Blackledge complimented her materials (R. Exh. 
30), Smith made only minor revisions (R. Exh. 9), and she was 
permitted to teach the course with these materials.  The School 
failed to pr
esent any evidence that the October 2009 BOG 
course was unsuccessful, students were dissatisfied, or the 
overall learning experience suffered.  The School conspicuou
s-
ly failed to provide lesson plans prepared by other game faculty 
members, which could conc

lesson plans were deficient.  It solely provided a lesson plan for 
a film course (i.e., a seemingly different discipline) as a model 
(R. Exh. 6), which appeared, upon review, to be sufficiently 

n plan (R. Exhs. 8, 14, 30).  

noticeably lacked many of the same things that Blackledge 

lacked quizzes, exams and power point pres
entations.  Lastly, 
the Schools witnesses spoke almost exclusively in generalities 

failed to offer greater explanation beyond repeating that it 
lacked quizzes, exams, and power point presentations.
31
  
Mor
e-
over, the email evidence also failed to specifically cite exactly 
what was wrong with her lesson plans.  Accordingly, I find that 

of BOG course materials were pretextual discharge reasons.
 
                                        
                  
 
31
 
I found this point somewhat deceptive, given that Blackledge ne
v-
er contended that Grace did not actually administer exams and quizzes 
to her BOG students.   
 

a-
sons, as well as my consideration of the many factors that led 
me to find express and inferred animus, and knowledge, I co
n-
clude that its proffered reasons were mere pretexts and that 
antiunion animu

no further analysis of its defenses is necessary for, as the Board 
stated in 
Rood Trucking Co.
,
 
342 NLRB 895, 898 (2004):
 
 
A finding of pretext defeats any attempt by the Respondent to 
show that it would have
 
discharged the discriminatees absent 

s-

are pretextual

that is, either false or not in fact relied upon

the Respondent fails by defin
ition to show that it would have 
taken the same action for those reasons, absent the protected 
conduct, and thus there is no need to perform the second part 
of the 
Wright
 
Line
 

Golden State Foods Corp.
,
 
340 
NLRB 382, 385 (2003).
 
. . .
 
6. After
-
a
cquired evidence of miscon
duct
 
 
The School contends that, even assuming arguendo, Grace 
was unlawfully discharged, she is precluded from seeking rei
n-
statement or full backpay on the basis of after
-
acquired ev
i-
dence of misconduct.  It avers that she intenti
onally damaged 
her laptop by removing the partition, operating system, sof
t-
ware and files.  I find that this argument lacks merit. 
 
In 
John Cuneo, Inc.
,
 
298 NLRB 856 (1990), the Board held 
that, if an employer shows that an employee engaged in mi
s-
conduct f
or which it would have discharged any employee, 
reinstatement is not ordered and backpay is terminated on the 
date that it first learned of the misconduct.
32
  
In 
C
-
Town
,
 
281 
NLRB 458, 458 (1986), the Board noted:
 
 
[
N]ot
 
every impropriety deprives the offending employee of 
the protection of the Act.  The Board looks at the nature of the 
misconduct and denies reinstatement in those flagrant cases 

to render the e

omitted].
 
 
I find that the School has failed to meet its burden of proving 

very credible witness, stated that he could not estimate when 
the damage 
occurred, and failed to opine who caused it.  He 
indicated that his office did not receive the laptop until March 6 
or 7, even though it was returned to the School on March 3.  In 
presenting its case, the School wholly failed to account for this 
critical 3
 
or 4
-
day gap, by adducing a chain of custody, or ot
h-
erwise explaining why someone would have mysteriously held 
on to the laptop for such a long period before bringing it to 
Trujillo.  As a result, although I find that it is possible that 
Grace might have 
caused the damage out of frustration over her 
circumstances, I also find that it is just as likely that someone at 
the School could have caused the damage after she returned the 
                                        
                  
 
32
 
See, e.g.,
 
First Transit, Inc.
, 350 NLRB 825, 828

830 (2007)
 
(employee lied on employment application about a 2d degree robbery 
conviction); 
Hadco Aluminum & Metal Corp.
, 331 NLRB 518 (2000) 
(serious threats of violence); 
Alto
-
Shoom, Inc.
, 307 NLRB 1466, 1467 
(1992) (threats made to induce witnesses to testify in a
 
certain manner). 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
142
 
laptop in order to buttress her firing, or erase potentially excu
l-
patory evide
nce.
33
  
Accordingly, given that the School retained 
the burden of proof on this issue, I find that it failed to prove 
that Grace engaged in misconduct.
34
 
 
7. Supervisory status
 
Although the School asserted in its 
a
nswer that Grace was a 
supervisor within the
 
meaning of 
Section 2(11) of the Act and, 

defense lacks merit.  The School failed to adduce any evidence 
of supervisory status at the hearing or even raise this issue in its 
posthearing bri
ef.  Moreover, the record fails to reveal any 
evidence that Grace was supervisory.  There is no evidence that 
she
 
held the authority to hire, fire, transfer, suspend, lay off, 
recall, promote, discharge, assign, reward, discipline, respons
i-
bly direct, or r
esolve grievances, or effectively recommend 
such actions, in her capacity as either a course director or d
e-
partment chair.
 
C
ONCLUSIONS OF 
L
AW
 
1.
 
The School 
is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2.
 
The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.
 
The School violated Section 8(a)(1) of the Act by
 
a)
 
Threatening employees with unspecified retaliation, if 
they engaged in 
u
nion or other protected concerted activities;
 
b
)
 
Promising employees benefits, in order to discourage their 
support of the Union;
 
c)
 
Instructing employees not to attend meetings where others 
were discussing terms and conditions of employment and the 
Union;
 
                                        
                  
 
33
 
Moreover, although Blackledge denied possession of the laptop 

stated, credit his testimony.  
 
34
 
Even assuming arguendo that the School proved that Grace da
m-
aged the 
laptop, which it did not, I find that, because the laptop was not 
physically damaged and remained operational once its software was 
reinstalled, such misconduct would not warrant the denial of her rei
n-
statement rights.  Specifically, I find that the allege
d misconduct was 

violent or of such a character as to render 
. . . 
[her] unfit for fu
r-

C
-
Town
, supra.
 
 
d)
 
Creating an impression that union activities were under 
surveillance; 
 
e)
 
Disparately and discriminatorily enforcing its security po
l-
icy by evicting union representatives, and requiring manag
e-

 
f)
 
Promulgating, maintaining, o
r enforcing a new security 
policy in order to discourage union activities; and 
 
g)
 
Helping employees withdraw their union authorization 
cards.
 
4.
 
The School violated Section 8(a)(
3
) and (
1
) of the Act by 
suspending, and then terminating, Grace, because she
 
engaged 
in union or other protected concerted activities.
 
5.
 
The unfair labor practices set forth above affect 
commerce 
within the meaning of 
Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the School has engaged in certain unfair 
labor practice
s, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 
The School, having unlawfully terminated its employee, 
Brandii Grace, must offer her reinstatement and make her 
who
le for any loss of earnings and other benefits.  Backpay 
shall be computed on a quarterly basis from the date of her 
discharge to the date of a proper offer of reinstatement, less any 
net interim earnings, as prescribed in 
F. W. Woolworth Co.
,
 
90 
NLRB 289 
(1950), plus interest as computed in 
New Horizons
,
 
283 NLRB 1173 (1987),
 
compounded daily as prescribed in 
Kentucky River Medical Center
,
 
356 NLRB 
6
 
(2010).
  
The 
School shall also be ordered to expunge from its records any 
reference to her unlawful 
termination, give her written notice of 
such expunction and inform her that its unlawful conduct will 
not be used against her as a basis for any future personnel
-
related actions.  The School is also ordered to distribute appr
o-
priate remedial notices electr
onically via email to its faculty, in 
addition to the traditional, physical posting of paper notices on 
a bulletin board.
  
See 
J
.
 
Picini F
looring, 
 
356 NLRB 
11
 
(2010).
 
[
Recommended Order
 
omitted from publication.]
 
 
 
 
